FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHRISTIAN R. WILLIAMS,                           No. 08-17747

              Plaintiff - Appellant,             D.C. No. 5:03-cv-05158-RMW

  v.
                                                 MEMORANDUM *
COUNTY OF SAN MATEO; SHERIFF
OF SAN MATEO COUNTY,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Northern District of California
                 Ronald M. Whyte, Senior District Judge, Presiding

                     Argued and Submitted February 15, 2012
                            San Francisco, California

Before: THOMAS, FISHER, and IKUTA, Circuit Judges.

       Christian Williams appeals the district court’s grant of summary judgment in

his 42 U.S.C. § 1983 action in favor of defendants Sheriff Don Horsley, the San

Mateo County Sheriff Department, and the County of San Mateo. We reverse.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Because the parties are familiar with the factual and legal history of this case, we

need not recount it here.

      There are genuine issues of material fact as to plaintiff’s claim that he was

subject to unconstitutional punishment in violation of his Fourteenth Amendment

rights. If a civil detainee is held under conditions similar to or more restrictive

than the conditions imposed on criminal detainees, then a presumption arises that

the detention is punitive and violates the civil detainee’s rights under the

Fourteenth Amendment. Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004).

      Williams alleges that, although he was a civil detainee, he was treated the

same as, or sometimes more restrictively than, criminal detainees. On its face, the

affidavit by Greg Trindle, the Assistant Sheriff for San Mateo County, indicates

that civil detainees were treated the same as criminal detainees. The Williams and

Trindle affidavits also create genuine issues of material fact as to whether the

County engages in a pattern and practice of subjecting civil detainees to the same

or more restrictive conditions than criminal detainees. Monell v. Dep’t of Social

Servs., 436 U.S. 658, 694-95 (1978); see also City of Canton v. Harris, 489 U.S.

378, 387-91 (1989).

      Williams has also raised a genuine issue of material fact as to Sheriff

Horsley’s supervisory liability, because a jury could reasonably find that the


                                          -2-
Sheriff was aware of the policies and practices concerning the detention of civil

detainees. Redman v. County of San Diego, 942 F.2d 1435, 1443 (9th Cir. 1991).

As we have previously stated, “‘acquiescence or culpable indifference’ may suffice

to show that a supervisor ‘personally played a role in the alleged constitutional

violations.’” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (quoting Menotti

v. City of Seattle, 409 F.3d 1113, 1149 (9th Cir. 2005)). The Trindle affidavit

presents evidence that civil detainees were subjected to the same conditions as

criminal detainees. This evidence plausibly suggests that Sheriff Horsley, as the

person “required by statute to take charge of and keep the county jail and the

prisoners in it,” Redman, 942 F.2d at 1446 (citing Cal. Gov. Code §§ 26605,

26610; Cal. Penal Code § 4006), acquiesced in the unconstitutional conduct of his

subordinates.

      Williams also alleges that his First, Fourth, and Fourteenth Amendment

rights were violated because he was confined in squalid conditions, subjected to

invasions of privacy, denied medical care, and denied the freedom to practice his

religion. Insofar as these claims are separate from his claim of unconstitutional

punitive treatment, the district court properly granted summary judgment, because




                                         -3-
Williams failed to introduce evidence that the defendants have a policy or practice

of subjecting inmates to such alleged constitutional violations.1

       We vacate the grant of summary judgment and remand for proceedings

consistent with this opinion. Given the complexity of the legal issues involved, we

instruct the district court on remand to appoint counsel to assist Williams in

pursuing his case. We need not, and do not, reach any other question presented by

the parties.

       REVERSED AND REMANDED.




       1
       Williams also contends that the district improperly construed his
evidentiary submissions. With reversal of summary judgment, his argument is
now moot.

                                          -4-
                                                                               FILED
Williams v. County of San Mateo, 08-17747                                      JUL 02 2012
IKUTA, Circuit Judge, dissenting in part:
                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

      Because a supervisor who lacks knowledge of any risk to inmate health or

safety cannot be deliberately indifferent to such risk, the majority errs in

concluding that Williams raised a genuine issue of material fact as to Sheriff

Horsley’s liability.

      We use a “deliberate indifference” standard to analyze claims that a prison

official violated pretrial detainees’ constitutional rights by subjecting them to

punitive treatment. Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1241 (9th

Cir. 2010). Under this standard, a pretrial detainee must show that the prison

official both was “‘aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’” and also actually drew that inference. Id.

at 1242 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). The Supreme

Court has made it clear that government officials are not liable for the misdeeds of

their subordinates; rather, officials can be held liable under § 1983 only for their

“own individual actions” that violate the Constitution. Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009).

      Here, Williams has not raised a genuine issue of material fact that Sheriff

Horsley evinced “deliberate indifference.” There is no evidence that Sheriff

Horsley personally reviewed Williams’s grievances or received any notice that
civil detainees were being treated the same as or less considerately than criminal

detainees. Cf. Starr v. Baca, 652 F.3d 1202, 1209–11, 1216 (9th Cir. 2011) (noting

evidence that the sheriff-defendant was directly informed of “numerous incidents”

of inmate violence caused by the unconstitutional conduct of his deputies).

Although the majority relies on the Trindle affidavit, maj. op. at 2–3, this offers no

assistance, because the affidavit is entirely silent regarding the state of Sheriff

Horsley’s knowledge. In fact, Williams fails to cite any evidence that Sheriff

Horsley was actually “aware of facts from which the inference could be drawn”

that pretrial detainees were receiving inappropriate treatment, let alone that he

actually drew that inference. Farmer, 511 U.S. at 837.

      In short, Williams’s claims against Sheriff Horsley are based solely on a

theory of respondeat superior: because Sheriff Horsley was the ultimate supervisor

of the prison system, he can be held liable. Because the Supreme Court has made

clear that a supervisor cannot be held vicariously liable in this manner, Iqbal, 556

U.S. at 676, I respectfully dissent.




                                            2